Judgment was rendered for the plaintiff against the appellant corporation for certain sums found to be due for services rendered under an oral contract, and certain sums as damages through loss of employment, the total judgment being the sum of $1688.
There was evidence which showed that at the time such agreement was made the general manager of said corporation, who was also the majority stockholder and president thereof, made the agreement with the plaintiff, upon which the court predicated its judgment. There was evidence that no stock was owned by anyone excepting the man who made this agreement, except certain qualifying shares. It was somewhat uncertain as to how many shares were really issued, but M. Leland Stanford, the man who was so acting as general manager, really held 5,520 shares, and various other persons held some 400 shares, it being shown that approximately 5,900 shares had been issued. *Page 232
[1] There was sufficient evidence to support the findings of the trial court in spite of the contradictory evidence introduced by the appellant, and this court cannot, therefore, disturb the judgment herein, which is drawn in accordance with said findings.
The judgment appealed from is affirmed.
Houser, J., concurred in the judgment.